Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicants’ arguments filed October 07, 2021 have been fully considered but they are deemed to be persuasive.  
The rejection of claims 1-3, 5-7, 10-13, 15-20, and 23 under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1) has been withdrawn.
The rejection of claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1) in further view of Roberts et al. (Roberts hereafter, US 2015/0324454 A1) has been withdrawn.
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1) in further view of Hakkani-Tur et al. (Hakkani-Tur hereafter, US 20170024375 A1) has been withdrawn.
The rejection of claims 25 and 26 under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1) in further view of Krauss (US 20150220588 A1) has been withdrawn.
DETAILED ACTION
Claims 4, 9, 14, and 23 are cancelled.
Claims 1, 2, 3, 5-8, 10-13, 15-22, and 24-26, filed October 07, 2021, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Ye et al. (Ye hereafter, US 20100179855 A1). 
Claim 1, Fanous discloses a method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for determining an individual associated with an entity name (Figure 33), the method comprising:

generating by a person-centric index system (page 35, [0299], e.g. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees)), a person-centric space for a user and each of other users related to the user, wherein the person-centric space is built by cross-linking information relevant to the corresponding user obtained from public, semi-private and private spaces (page 3, [0030], e.g. the remote information sources include at least one remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service, page 8, [0104]), and wherein the information is cross-linked based on cross-linking keys extracted from the information (page 35, [0299], e.g. aspects of the characteristic data contained within the merged and/or authoritative information sets for a named entity can be indexed by the CI system and the CI system can utilize the index to identify named entities that match (interpreted as “cross-linking”) the at least one targeting criterion. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees) can also be utilized to assist with identifying 

determining, based on person-centric information associated with the user stored in the person-centric space for the user, one or more entity types associated with the entity name (page 3, [0028], e.g. the feeds database and the production database include named entity type definitions for different types of entities; and each type definition include a base set of characteristic data fields) extracted from the person-centric space for the user (page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics), wherein the one or more entity types indicate what the entity name refers to (page 3, [0029], e.g. the named entity type definitions include at least one named entity type definition selected from the group consisting of a business named entity, a person named entity, a location named entity, a customer entity, an event entity, a brand entity, and an object named entity);

identifying one or more entity candidates with respect to each of the one or more entity types (page 9, [0116], e.g. identify named entities and characteristic data for said named entities from the gathered information…initial identifying information set can include basic identification information, such as (but not limited to) name, address, and/or phone numbers),
selecting, by an entity resolution engine (page 15, [0158]-[0159]), an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity resolution engine is trained to perform the selecting based on the generated person-centric spaces associated with the user and the other users related to the user (page 16, [0161], e.g.  Selected information can (optionally) be merged (840) based upon the similarity of the selected information sets. For instance, two selected information sets can be merged when the differences in their attribute values fall within a threshold percentage (interpreted as “entity resolution”). Two selected information sets can also be merged, where the differences between their geocodes satisfy certain geometric and statistical 

generating a representation associated with the user based on the selected candidate, wherein the representation facilitates providing a response to a query issued by the user (page 2, [0020], e.g. create merged information sets for given named entities).

However, Fanous does not explicitly use machine learning for advertising targeting.  Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ye to improve the method of Fanous to solving large-scale machine learning problems of industrial relevance in general with machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanou with the machine learning of Ye to solving large-scale machine learning problems of industrial relevance in general with machine learning. 

Claim 2, Fanous in view of Ye discloses the information being cross-linked is obtained from at least one of the following: the user’s emails, contacts, instant messages, browsing history, call records, and bookmarks (Fanous, page 3, [0030], e.g.  at least one remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service).

Claim 3, Fanous in view of Ye discloses the entity name is extracted from a card to be presented to the user (page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics).


Claim 6, Fanous in view of Ye discloses a system having at least one processor, storage, and a communication platform connected to a network for determining an individual associated with an entity name, the system comprising:

a person-centric space builder configured for generating by a person-centric index system (page 35, [0299], e.g. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees)), a person-centric space for a user and each of other users related to the user, wherein the person-centric space is built by cross-linking information relevant to the corresponding user obtained from public, semi-private and private spaces, and wherein the information is cross- linked based on cross-linking keys extracted from the information (page 35, [0299], e.g. aspects of the characteristic data contained within the merged and/or authoritative information sets for a named entity can be indexed by the CI system and the CI system can utilize the index to identify named entities that match the at least one targeting criterion. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees) can also be utilized to assist with identifying named entities that match location and/or demographic targeting criteria. In several embodiments, matches are determined by directly inspecting the characteristic data describing named entities);
an entity type determiner configured for determining, based on person- centric information associated with the user stored in the person-centric space for the user, one or more entity types associated with ¢he-an entity name (page 3, [0028], e.g. the feeds database and the production database include named entity type definitions for different types of entities; and each type definition include a base set of characteristic data fields) extracted from the person-centric space for the user (page 6, [0094], e.g. parsed, 
an entity candidate determiner configured for identifying one or more entity candidates with respect to each of the one or more entity types(page 9, [0116], e.g.  identify named entities and characteristic data for said named entities from the gathered information…initial identifying information set can include basic identification information, such as (but not limited to) name, address, and/or phone numbers);

an entity individual selector configured for selecting an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity individual selector is trained to perform the selecting based on the generated person- centric spaces associated with the user and the other users related to the user (page 16, [0161], e.g.  Selected information can (optionally) be merged (840) based upon the similarity of the selected information sets. For instance, two selected information sets can be merged when the differences in their attribute values fall within a threshold percentage. Two selected information sets can also be merged, where the differences between their geocodes satisfy certain geometric and statistical requirements…the selected sets may refer to different individuals); and

an entity relationship determiner configured to generate a representation (page 2, [0020], e.g. create merged information sets for given named entities) associated with the user based on the selected candidate (page 8, [0108], e.g. the CI system that describes relationships between the named entity and other named entities), wherein the representation facilitates providing a response to a query issued by the 
However, Fanous does not explicitly use machine learning for advertising targeting.  Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ye to improve the method of Fanous to solving large-scale machine learning problems of industrial relevance in general with machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanou with the machine learning of Ye to solving large-scale machine learning problems of industrial relevance in general with machine learning.
Claim 7, Fanous in view of Ye discloses the information being cross-linked is obtained from at least one of the following: the user’s emails, contacts, instant messages, browsing history, call records, and bookmarks (Fanous, page 3, [0030], e.g.  at least one remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service).

Claim 8, Fanous in view of Ye discloses the entity name is extracted from a card to be presented to the user (page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics).

Claim 10, Fanous in view of Ye discloses the entity candidate is selected based on textual metadata associated with the entity name in the person-centric space for the user (Fanous, page 6, [0091], e.g. an information source provides an address, or where the information includes location metadata, a CI system can convert these addresses or location metadata into geographic coordinates).
Claims 11-13, and 15, Fanous in view of Ye discloses a machine-readable medium (Fanous, Figure 27, e.g. memory) for implementing the above cited method.
.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26  above, in further view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1).
Claim 16, Fanous in view of Ye discloses the claimed invention except for the limitation of wherein determining one or more entity types comprises: determining a plurality of entity types associated with the entity name; and selecting the one or more entity types from the plurality of entity types, based on the entity name and an entity type resolution model trained with some entities with known entity types.
Chhaya discloses determining one or more entity types comprises: determining a plurality of entity types associated with the entity name (Chhaya, page 4, [0035], e.g. the features generally include two types: profile features and content features. Each type includes a number of raw features); and selecting the one or more entity types from the plurality of entity types, based on the entity name and an entity type resolution model trained with some entities with known entity types (Chhaya, page 1, [0012], e.g. Candidate selection can be implemented with unsupervised methods such as clustering and operates to reduce the user search space to identify a subset of the candidate features while trying to find a match of a given user on a different network. User identification predicts whether a pair of user profiles belongs to the same individual, and can be implemented using a supervised approach. The output of the user identification process is a ranked set of profiles that the input user is most likely to match. The best match can be selected).

Claim 17, Fanous in view of Ye and Chhaya discloses wherein the plurality of entity types includes people, place, business, country, and title (Fanous, page 3, [0029], e.g. the named entity type definitions include at least one named entity type definition selected from the group consisting of a business named entity, a person named entity, a location named entity, a customer entity, an event entity, a brand entity, and an object named entity).  It is noted that Fanous in view of Ye and Chhaya discloses does not explicitly disclose people, place, business, country, and title.  However, when given it broadest reasonably interpretation the limitation people, place, business, country, and title is merely nonfunctional descriptive matter wherein such matter does not render the claimed unobvious in light of the prior art.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983)

Claims 18-20, Fanous in view of Ye and Chhaya discloses a machine-readable medium (Fanous, Figure 27, e.g. memory) for implementing the above cited method.




s 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26  above, in further view of Roberts et al. (Roberts hereafter, US 2015/0324454 A1).
Claim 21, Fanous in view of Ye discloses the claimed invention except for the limitation of the selecting is further based on contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information.  Roberts discloses the selecting is further based on contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information (page 7, [0063], e.g. Feature vectors enable quantitative comparisons by organizing semistructured data into fields that are amenable to comparison. A common type of such a field is a string count vector, which records the number of times that various strings appeared in the text. Various phrases and the like from the third data representation 206 may be recorded in mappings 227 of particular types 230 of data such as entity “MENTIONS”, “DATES,” relationships to other entities (“CO_PER”), “TITLES,” “NATIONS,” and so forth. For each such type 230 of data, the mappings 227 may include particular strings 228 and string counts (distance) 234). 
Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ye to improve the method of Fanous with Roberts to solving large-scale machine learning problems of industrial relevance in general with machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous and Roberts to use the machine learning of Ye to solving large-scale machine learning problems of industrial relevance in general with machine learning. 
Claim 22, Fanous in view of Ye and Roberts discloses the resolution engine is further trained to perform the selecting based on a location of a source of the information obtained from the public, semi-.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26  above, in further view of Hakkani-Tur et al. (Hakkani-Tur hereafter, US 20170024375 A1).
Claim 24, Fanous in view of Ye discloses claimed invention except for the resolution engine is further trained to perform the selecting based on a type of format of the information stored in the person-centric space.  Hakkani-Tur disclose the resolution engine is further trained to perform the selecting based on a type of format of the information stored in the person-centric space (Hakkani-Tur et al., [0052], e.g. the Utterance-Based Knowledge Tool can use any desired format, structure, or ontology, for the assertions added to the personal knowledge graph by simply modeling or training the semantic parsing features of the Utterance-Based Knowledge Tool to match whatever classes or categories of assertions are being considered for construction of the personal knowledge graph).  

Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill . 


Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26  above, in further view of Krauss (US 20150220588 A1).

Claim 25, Fanous in view of Ye discloses claimed invention except for the limitation of the entity resolution engine is selected based on the determined one or more entity types associated with the entity name.  Krauss discloses the entity resolution engine is selected based on the determined one or more entity types associated with the entity name (Krauss, [0055], entity resolution program 108 selects candidate entities based on one or more criteria, which may identify one or more entity types, feature types, feature values, feature element types, feature element values, relationships, or any combination thereof).  

Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ye to improve the method of Fanous with Krauss to solving large-scale machine learning problems of industrial relevance in general with machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous and Krauss to use the machine learning of Ye to solving large-scale machine learning problems of industrial relevance in general with machine learning.

Claim 26, Fanous in view of Ye and Krauss discloses wherein the person-centric space is generated without user input (Krauss, [0055], entity resolution program 108 selects candidate entities based on one or more criteria, which may identify one or more entity types, feature types, feature values, feature element types, feature element values, relationships, or any combination thereof).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152